Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00386-CR

                                Kelly Elaine COURVELLE,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 6404
                        Honorable Kirsten Cohoon, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 15, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice